69 Wn.2d 35 (1966)
416 P.2d 464
RANALD FERGUSON, Appellant,
v.
C.E. McBRIDE et al., Respondents.[*]
No. 38401.
The Supreme Court of Washington, Department Two.
July 7, 1966.
Kenneth C. Hawkins, for appellant.
Edward C. Burch (of Martin, Shorts & Bever), for respondents.
REVELLE, J.[]
Plaintiff appeals from a judgment of dismissal of his claim asking specific performance of an oral contract to trade land. He seeks to avoid the effect of the statute of frauds, RCW 19.36.010 and RCW 64.04.010 by applying the doctrine of part performance.
All assignments of error are summarized by plaintiff in assignment No. 6, stating:

*36 The court erred in entering judgment herein and the order denying motion for new trial for the reasons hereinabove set forth, namely that the same are contrary to the weight of the evidence and not supported by any substantial evidence, and that the trial court has misapplied the doctrine of part performance.
[1] Before consideration may be given to the assignment of error claiming that the trial court has misapplied the doctrine of part performance, it is necessary to have an oral agreement established.
The first requirement of the doctrine that part performance of an oral contract exempts it from the provisions of the statute of frauds is that the contract be proven by evidence that is clear and unequivocal and which leaves no doubt as to the terms, character, and existence of the contract. Granquist v. McKean, 29 Wn.2d 440, 445, 187 P.2d 623 (1947). See, also, 101 A.L.R. 923, and 49 Am. Jur. 732.
[2] Upon disputed substantial evidence, the trial court concluded there was no contract proven for which specific performance will be granted. This court may not disagree with the trial court's conclusions on questions of fact so long as substantial evidence supports them. Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959).
The judgment is affirmed.
ROSELLINI, C.J., HILL, DONWORTH, and WEAVER, JJ., concur.
October 6, 1966. Petition for rehearing denied.
NOTES
[*]  Reported in 416 P.2d 464.
[]  Judge Revelle is serving as a judge pro tempore of the Supreme Court pursuant to Art. 4, § 2(a) (amendment 38), state constitution.